[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The narrow issue presented in the motion is: Should the minor child, Charles Tupper, continue his enrollment in the mainstream school or should he be enrolled at the Eagle Hill School Southport.
Factually, the court finds that the defendant hired his expert Dr. Kruger in early March, 1997.
As early as 1995, a psychologist had been contacted concerning difficulties which Charles was having. As a result of this, Charles was placed in a special education class (the Learning Center) at Farmingville School, which is part of the Town of Ridgefield school system. Currently, Charles spends about one and one-half hours a day at the Learning Center, and the balance of the school day in the regular classroom.
The court need not regurgitate the history of how this motion came before the court. Suffice it to say that a stipulation was signed by the parties agreeing that Dr. Kruger's recommendation CT Page 13945 would be binding. The court properly amended the stipulation providing that the court would have the final say. The court's modifications appears, to the court, to have prompted the present motion.
The court feels that the expert testimony differs only in the analysis of the test results.
All agreed that Charles has dyslexia. They differed on the degree of dyslexia. The experts further agree that Charles' overall I.Q. places him in the superior category. The experts also all agree that Charles' reading grade level in July, 1997 was 1.9, although he was entering the third grade. Dr. Hokanson and Ms. Terezakis both feel that the gap could be closed by Charles' continued schooling at Farmingville school and at the Learning Center. Dr. Kruger disagrees and opines that Charles would fall further behind unless he was enrolled at Eagle Hill School.
The court has before it the expert opinion of three highly regarded people in their field. It has been left with a very difficult decision.
However, after reviewing all of the testimony, the oral presentation of Charles' attorney and the briefs submitted by the parties' attorney, it is of the opinion that the best interests of Charles would be served by his enrollment at Eagle Hill School, until further order.
Mihalakos, J.